



Exhibit 10.4
FORM OF
FARMER BROS. CO.
2017 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT (EMPLOYEES)
Farmer Bros. Co. (the “Company”) has granted to the participant listed below
(“Participant”) the restricted stock award (the “Award” or the “Restricted
Stock”) described in this Restricted Stock Grant Agreement (this “Agreement”),
subject to the terms and conditions of this Agreement and the Farmer Bros. Co.
2017 Long-Term Incentive Plan (as amended from time to time, the “Plan”), which
is incorporated into this Agreement by reference. For purposes of this
Agreement, references to the “Company” shall include any Subsidiary employer, as
applicable. To the extent not defined herein, terms used in this Agreement which
are defined in the Plan shall have the same meanings as set forth in the Plan.
 
Participant:
 
 
 
Grant Date:
 
 
 
Number of shares of Restricted Stock:
 
 
 
Vesting Schedule
Subject to and conditioned upon Participant’s continued employment with the
Company through the ____ anniversary of the Grant Date (such ____ anniversary,
the “Vesting Date”), and further subject to the terms and conditions of this
Agreement and the Plan, __ % of the Restricted Stock shall vest on the Vesting
Date. Notwithstanding the foregoing, the Restricted Stock shall be subject to
accelerated vesting in certain circumstances as provided in this Agreement.
In no event shall any additional shares of Restricted Stock vest following
Participant’s Termination of Service.
 
 
 



ELECTRONIC ACCEPTANCE OF AWARD:


By clicking on the “ACCEPT” box on the “Accept Grant” page, you agree to be
bound by the terms and conditions of this Agreement and the Plan. You
acknowledge that you have reviewed and fully understand all of the provisions of
this Agreement and the Plan, and have had the opportunity to obtain advice of
counsel prior to accepting the grant of the Restricted Stock pursuant to this
Agreement. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the Restricted Stock.







--------------------------------------------------------------------------------






ARTICLE I.
AWARD; VESTING; FORFEITURE AND ESCROW
1.1    Restricted Stock. The Company hereby issues the Restricted Stock to
Participant effective as of the Grant Date set forth above pursuant to either
(a) a stock certificate or certificates representing the Restricted Stock
registered in Participant’s name or (b) the Restricted Stock entered and held in
book-entry form, as determined by the Company. If a stock certificate is issued,
the certificate will be delivered to, and held in accordance with this Agreement
by, the Company or its authorized representatives and will bear the restrictive
legends required by this Agreement. If the shares of Restricted Stock are held
in book-entry form, then the book-entry will indicate that the shares of
Restricted Stock are subject to the restrictions contained in this Agreement.
1.2    Vesting. Except as otherwise provided in Section 1.3 of this Agreement,
the Restricted Stock will become vested and nonforfeitable (“Vested Shares”)
according to the vesting schedule set forth above.
1.3    Termination of Service; Change in Control.
(a)    In the event of Participant’s Termination of Service for any reason,
Participant will immediately and automatically forfeit to the Company any shares
of Restricted Stock that are not Vested Shares (the “Unvested Shares”) at the
time of Participant’s Termination of Service, except as otherwise provided for
in this Agreement. Upon forfeiture of Unvested Shares, the Company will become
the legal and beneficial owner of the Unvested Shares and all related interests
and Participant will have no further rights with respect to the Unvested Shares.
(b)    Notwithstanding anything to the contrary herein, if Participant’s
Termination of Service occurs by reason of Participant’s death or Disability, in
each case, prior to the Vesting Date, subject to and conditioned upon
Participant’s (or Participant’s guardian or estate as applicable) timely
execution of an effective release in a form prescribed by the Administrator, a
pro-rata portion of the shares of Restricted Stock equal to the number of shares
of Restricted Stock subject to this Award multiplied by a fraction, the
numerator of which is the number of days elapsed between the Grant Date and the
date of Participant’s Termination of Service and the denominator of which is one
thousand ninety-six (1,096) days (rounded up to the next whole Share), shall
become fully vested and non-forfeitable as of the date of such Termination of
Service and any remaining Unvested Shares shall immediately and automatically be
forfeited effective as of such Termination of Service.
(c)    Notwithstanding anything to the contrary herein, in the event of a Change
in Control, the following provisions shall apply:
(i)    In the event that the Award is not continued, converted, assumed, or
replaced by the successor corporation or a parent or subsidiary of the successor
corporation in a Change in Control, in any case, as determined by the
Administrator, any then-Unvested Shares shall become fully vested and
non-forfeitable as of immediately prior to such Change in Control. The
Administrator may condition such accelerated vesting upon Participant’s timely
execution of an effective release and/or other transaction-related documents in
a form or forms prescribed by the Company.
(ii)    In the event of Participant’s Termination of Service by the Company
without Cause or by Participant for Good Reason, in either case, within
twenty-four (24) months following a Change in Control, subject to and
conditioned upon Participant’s timely execution of an effective release in a
form prescribed by the Administrator, any then-Unvested Shares shall become
fully vested and non-forfeitable as of the date of such Termination of Service.
[For purposes of this Agreement, “Good Reason” shall have the meaning ascribed
to it in Participant’s employment, services or similar agreement with the
Company, and if no such agreement exists or such agreement does


2





--------------------------------------------------------------------------------




not contain a definition of “Good Reason”, then “Good Reason” shall mean the
occurrence of any one or more of the following conditions without Participant’s
consent: (i) a material diminution of Participant’s base salary, (ii) a material
diminution in Participant’s authority, duties or responsibilities, or (iii) the
requirement by the Company that Participant’s principal place of employment be
based more than fifty (50) miles from Participant’s primary office location;
provided, further, that, a termination for Good Reason will not have occurred
unless Participant gives written notice to the Company of Participant’s
intention to terminate employment within thirty (30) days after the occurrence
of the event constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and the Company has failed within thirty
(30) days after receipt of such notice to cure the circumstances constituting
Good Reason, and Participant terminates employment within sixty (60) days after
the end of such thirty (30) day period.
1.4    Escrow.
(a)    Unvested Shares will be held by the Company or its authorized
representatives until (i) they are forfeited, or (ii) they become Vested Shares.
By accepting the Restricted Stock, Participant appoints the Company and its
authorized representatives as Participant’s attorney(s)-in-fact to take all
actions necessary to effect any transfer of forfeited Unvested Shares to the
Company as may be required pursuant to the Plan or this Agreement and to execute
such representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. The Company, or its authorized representative, will not be liable for
any good faith act or omission with respect to the holding in escrow or transfer
of the Restricted Stock.
(b)    As soon as reasonably practicable following the date on which an Unvested
Share becomes a Vested Share, the Company will cause the certificate (or a new
certificate without the legend required by this Agreement, if Participant so
requests) representing the Share to be delivered to Participant or, if the Share
is held in book-entry form, cause the notations indicating the Share is subject
to the restrictions of this Agreement to be removed.
1.5    Rights as Stockholder. Except as otherwise provided in this Agreement or
the Plan, upon issuance of the Restricted Stock by the Company, Participant will
have all the voting rights of a stockholder of Common Stock with respect to the
Restricted Stock. Any dividends declared on the Common Stock with respect to
Unvested Shares shall not be paid to Participant on a current basis, but shall
instead accumulate and be paid to Participant in a lump sum as soon as
administratively practicable following the time that, and only to the extent
that, the underlying Unvested Shares become Vested Shares. Participant’s right
to any unpaid dividends with respect to Unvested Shares that are forfeited,
cancelled or otherwise terminate without having vested shall be forfeited,
cancelled and shall terminate upon the forfeiture, cancellation or termination
of the underlying Unvested Shares. Any amounts that may become distributable in
respect of dividends declared or paid on the Restricted Stock shall be treated
separately from the Restricted Stock and the rights arising in connection
therewith for purposes of Section 409A (including for purposes of the
designation of time and form of payments required by Section 409A).
ARTICLE II.
TAXATION AND TAX WITHHOLDING
2.1    Section 83(b) Election. If Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which Participant would otherwise be taxable under Section 83(a) of the
Code, Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service
along with proof reasonably satisfactory to the Administrator of timely filing
thereof with the Internal Revenue Service.


3





--------------------------------------------------------------------------------




2.2    Responsibility for Taxes.
(a)    Participant acknowledges that, regardless of any action taken by the
Company, the ultimate liability for all income tax, social insurance, payroll
tax, employment tax, fringe benefit tax, payment on account or other tax-related
items related to Participant's participation in the Plan and legally applicable
to Participant or deemed by the Company in its discretion to be an appropriate
charge to Participant even if legally applicable to the Company (“Tax-Related
Items”) is and remains Participant's responsibility and may exceed the amount
actually withheld by the Company. Participant further acknowledges that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant or vesting of the Award, the subsequent sale of Shares
and the receipt of any dividends; and (ii) does not commit to and is under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate Participant's liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to cooperate with the Company in satisfying any applicable
withholding obligations for Tax-Related Items. In this regard, the Company, or
its agents, at their discretion, may satisfy, or allow Participant to satisfy,
the withholding obligation with regard to all Tax-Related Items by any of the
following, or a combination thereof:
(i)    By delivery of cash, check or wire transfer of immediately available
funds by Participant to the Company; provided that the Administrator may limit
the use of one of the foregoing methods if one or more of the methods below is
permitted;
(ii)    Unless the Administrator otherwise determines, (A) delivery (including
telephonically to the extent permitted by the Administrator) of a notice to the
Company that the Participant has placed a market sell order with a broker
acceptable to the Administrator with respect to Shares then issuable and that
the broker has been directed to deliver promptly to the Company funds sufficient
to satisfy the tax obligations, or (B) the Participant’s delivery to the Company
of a copy of irrevocable and unconditional instructions to a broker acceptable
to the Administrator to deliver promptly to the Company an amount sufficient to
satisfy the tax withholding by cash, check or wire transfer of immediately
available funds; provided, that such amount is paid to the Company at such time
as may be required by the Administrator; or
(iii)    To the extent permitted by the Administrator, delivery to the Company
of Shares vesting hereunder in satisfaction of any applicable withholding tax
obligations. The number of Shares which may be so surrendered shall be limited
to the number of Shares which have a Fair Market Value on the date of
withholding no greater than the aggregate amount of such liabilities based on
the maximum individual statutory withholding rates in Participant’s applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income.
(c)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment of any tax withholding with
regard to all Tax-Related Items as Participant’s election to satisfy all or a
portion of the tax withholding pursuant to Section 2.2(b)(iii) above.
(d)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates, including maximum applicable rates, in which
case Participant may receive a refund of any over-withheld amount in cash
through Company’s normal payroll processes and will have no entitlement to the
Common Stock equivalent.


4





--------------------------------------------------------------------------------




(e)    Finally, Participant agrees to pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of Participant's participation in the Plan that cannot be satisfied by
the means previously described.


ARTICLE III.
RESTRICTIVE LEGENDS
3.1    Legends. Any certificate representing a Share of Restricted Stock will
bear the following legend until the Share of Restricted Stock becomes a Vested
Share:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
ARTICLE IV.
OTHER PROVISIONS
4.1    Nature of Grant. In accepting the Award, Participant understands,
acknowledges, and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time in accordance with its terms;


(b)    the grant of the Award is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted in the past;


(c)    all decisions with respect to future restricted stock or other grants, if
any, will be at the sole discretion of the Administrator;


(d)    the Restricted Stock grant and participation in the Plan shall not create
a right to employment or service or be interpreted as forming or amending an
employment or service contract with the Company or any other Subsidiary and
shall not interfere with the ability of the Company or any other Subsidiary, as
applicable, to terminate Participant's employment or service relationship (if
any) at any time with or without cause;


(e)    Participant is voluntarily participating in the Plan;


(f)    the Award and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation
(if any);


(g)    the Award and any Shares acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement
benefits, welfare benefits or other similar payments (if any);


(h)    the future value of the Shares underlying the Award is unknown,
indeterminable and cannot be predicted with certainty;


5





--------------------------------------------------------------------------------






(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from Participant's Termination of Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
Applicable Laws or the terms of Participant's employment or service agreement,
if any);


(j)    unless otherwise agreed with the Company, the Award and the Shares
subject thereto, and the income and value of same, are not granted as
consideration for, or in connection with, any services Participant may provide
as a director of a Subsidiary;


(k)    unless otherwise provided in the Plan or by the Administrator, the Award
and the benefits evidenced by this Agreement do not create any entitlement to
have the Award or any such benefits transferred to, or assumed by, another
company, nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Common Stock; and


4.2    No Advice Regarding Grant. Neither the Company nor any Subsidiary is
providing any tax, legal or financial advice, nor is any such party making
recommendations regarding participation in the Plan, or Participant's
acquisition or sale of the underlying shares of Restricted Stock. Participant
understands and agrees that Participant should consult with Participant's own
personal tax, legal and financial advisors regarding participation in the Plan
before taking any action related to his or her Awards under the Plan.
4.3    Transferability. The Award is not transferable, except by will or the
laws of descent and distribution or as permitted by the Administrator in
accordance with the terms of the Plan. Any permitted transfer of an Award
hereunder shall be without consideration, except as required by Applicable Law.
4.4    Adjustments. Participant acknowledges that the Award is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.
4.5    Defined Terms; Titles. Capitalized terms not defined in this Agreement
have the meanings given to them in the Plan. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
4.6    Conformity to Applicable Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws and, to the extent Applicable Laws permit, will be deemed
amended as necessary to conform to Applicable Laws.
4.7    Successors and Assigns; Third-Party Beneficiaries. The Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement will inure to the benefit of the successors and assigns of the
Company. Subject to the transfer provisions set forth in the Plan, this
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto. Each
Subsidiary is an intended third-party beneficiary of any rights or entitlements
conferred on any such party hereunder, and shall be entitled to enforce such
rights and entitlements hereunder as if such entity was a signatory to this
Agreement.
4.8    Entire Agreement and Imposition of Other Terms. The Plan and this
Agreement (including all exhibits and appendices hereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company (or between any other Subsidiary) and Participant
with respect to the subject matter hereof. Nonetheless, the Company reserves the
right to impose other requirements on Participant’s participation in the Plan,
on the Award and on any Shares acquired under the Plan, to the extent the
Administrator determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or


6





--------------------------------------------------------------------------------




undertakings that may be necessary to accomplish the foregoing. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
will control.
4.9    Severability. In the event that any provision of this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of this Agreement.
4.10    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other person.
4.11    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates a
contractual arrangement between the Company and Participant only (except as
expressly provided above with respect to third-party rights of Subsidiaries) and
shall not be construed as creating a trust for the benefit of Participant.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Award, and rights no greater than the right to receive the shares
as a general unsecured creditor with respect to the Restricted Stock.
4.12    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
4.13    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
4.14    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, this Agreement and the Restricted Stock will be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3)
that are requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.
4.15    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that Participant may be subject to insider trading restrictions and/or market
abuse laws, which may affect Participant’s ability to acquire or sell Shares or
rights to Shares under the Plan during such times when Participant is considered
to have “inside information” regarding the Company (as defined by Applicable
Laws). Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable insider
trading policy of the Company. Participant acknowledges that Participant is
responsible for ensuring compliance with any applicable restrictions and should
consult Participant’s personal legal advisor on these matters.


7





--------------------------------------------------------------------------------




4.16    Clawback Provisions. In consideration of the grant of this Award,
Participant agrees that this Award (including the gross amount of any proceeds,
gains or other economic benefit Participant actually or constructively receives
upon receipt of this Award or the receipt or resale of any Shares underlying
this Award) will be subject to recoupment by the Company to the extent required
to comply with Applicable Laws or any policy of the Company providing for the
reimbursement of incentive compensation (including any policy adopted after the
Grant Date).
4.17    Governing Law. This Agreement and the Award will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
the choice-of-law principles of the State of Delaware and any other state
requiring the application of a jurisdiction’s laws other than the State of
Delaware.
* * * * *


8



